UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investors Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2010 Date of reporting period: October 31, 2009 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/09 (Unaudited) COMMON STOCKS (99.9%)(a) Shares Value Aerospace and defense (3.0%) BAE Systems PLC (United Kingdom) 583,925 $3,010,851 Goodrich Corp. 136,500 7,418,775 Lockheed Martin Corp. 100,184 6,891,657 Northrop Grumman Corp. 108,100 5,419,053 Raytheon Co. 196,400 8,892,992 United Technologies Corp. (S) 245,800 15,104,410 Agriculture (0.2%) Archer Daniels Midland Co. 122,700 3,695,724 Airlines (0.1%) UAL Corp. (NON) (S) 331,543 2,158,345 Banking (7.1%) Banco Santander Brasil SA ADS (Brazil) (NON) 215,032 2,550,280 Bank of America Corp. (S) 1,778,280 25,927,322 First Midwest Bancorp, Inc. (S) 149,500 1,554,800 Flushing Financial Corp. 362,525 4,071,156 JPMorgan Chase & Co. 1,054,173 44,032,806 State Street Corp. 70,600 2,963,788 United Community Banks, Inc. (NON) 1,109,163 4,503,202 Wells Fargo & Co. (S) 867,398 23,870,793 Beverage (1.5%) Coca-Cola Enterprises, Inc. (S) 266,000 5,072,620 Molson Coors Brewing Co. Class B 77,800 3,809,866 PepsiCo, Inc. (S) 239,200 14,483,560 Biotechnology (1.5%) Amgen, Inc. (NON) 371,700 19,971,441 Talecris Biotherapeutics Holdings Corp. (NON) (S) 160,633 3,222,298 Broadcasting (0.9%) CBS Corp. Class B (S) 244,400 2,876,588 Discovery Communications, Inc. Class A (NON) (S) 136,000 3,740,000 Liberty Media Corp. - Entertainment Class A (NON) 254,100 7,831,362 Cable television (1.6%) Comcast Corp. Class A 700,300 10,154,350 DIRECTV Group, Inc. (The) (NON) (S) 181,200 4,765,560 DISH Network Corp. Class A (NON) 208,500 3,627,900 Time Warner Cable, Inc. (S) 143,213 5,648,321 Chemicals (1.7%) Agrium, Inc. (Canada) 70,900 3,328,755 Dow Chemical Co. (The) (S) 264,243 6,204,426 E.I. du Pont de Nemours & Co. 159,300 5,068,926 Lubrizol Corp. (The) (S) 53,300 3,547,648 Monsanto Co. 94,736 6,364,364 W.R. Grace & Co. (NON) 84,337 1,846,137 Coal (0.3%) Walter Industries, Inc. 73,100 4,276,350 Combined utilities (0.6%) El Paso Corp. 964,900 9,465,669 Commercial and consumer services (0.5%) Alliance Data Systems Corp. (NON) (S) 76,600 4,211,468 Manpower, Inc. (S) 77,700 3,683,757 Communications equipment (4.1%) Cisco Systems, Inc. (NON) (S) 1,458,100 33,317,585 CommScope, Inc. (NON) 86,600 2,339,932 Harris Corp. 91,600 3,821,552 Motorola, Inc. (S) 792,900 6,795,153 Qualcomm, Inc. 412,700 17,089,907 Computers (7.1%) Apple, Inc. (NON) 205,367 38,711,680 EMC Corp. (NON) 1,062,200 17,494,434 Hewlett-Packard Co. (S) 315,240 14,961,290 IBM Corp. 307,000 37,027,270 Silicon Graphics International Corp. (NON) 255,200 1,520,992 Conglomerates (2.4%) General Electric Co. (S) 1,254,200 17,884,892 NBH Holdings Corp. 144A 159,300 3,186,000 SPX Corp. 79,500 4,196,010 Tyco International, Ltd. 350,500 11,759,275 Consumer goods (1.9%) Estee Lauder Cos., Inc. (The) Class A (S) 54,800 2,329,000 Kimberly-Clark Corp. 124,200 7,596,072 Procter & Gamble Co. (The) 341,400 19,801,200 Containers (0.3%) Crown Holdings, Inc. (NON) 160,000 4,264,000 Electric utilities (1.7%) Ameren Corp. 214,728 5,226,480 CMS Energy Corp. (S) 355,600 4,729,480 Edison International 365,800 11,639,756 Great Plains Energy, Inc. (S) 278,100 4,811,130 Electrical equipment (0.1%) Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) (S) 174,700 2,023,026 Electronics (1.7%) Garmin, Ltd. (S) 108,700 3,289,262 Intel Corp. (S) 427,000 8,159,970 Texas Instruments, Inc. 647,000 15,172,150 Energy (oil field) (2.0%) ENSCO International, Inc. (S) 74,600 3,415,934 Halliburton Co. (S) 320,900 9,373,489 Schlumberger, Ltd. 84,500 5,255,900 Transocean, Ltd. (Switzerland) (NON) 109,000 9,146,190 Weatherford International, Ltd. (Switzerland) (NON) 256,400 4,494,692 Energy (other) (0.2%) Solarfun Power Holdings Co., Ltd. ADR (China) (NON) (S) 254,500 1,208,875 Trina Solar, Ltd. ADR (China) (NON) (S) 52,000 1,688,960 Engineering and construction (0.4%) KBR, Inc. (S) 132,200 2,706,134 Shaw Group, Inc. (NON) (S) 156,800 4,023,488 Financial (0.6%) Broadridge Financial Solutions, Inc. 208,100 4,330,561 CME Group, Inc. (S) 15,800 4,781,238 Food (2.0%) Campbell Soup Co. (S) 350,700 11,134,725 General Mills, Inc. (S) 107,200 7,066,624 Kraft Foods, Inc. Class A 439,517 12,095,508 Forest products and packaging (0.7%) International Paper Co. 137,700 3,072,087 MeadWestvaco Corp. (S) 186,100 4,248,663 Sealed Air Corp. (S) 166,200 3,196,026 Health-care services (3.5%) Aetna, Inc. 132,900 3,459,387 AmerisourceBergen Corp. 156,700 3,470,905 Community Health Systems, Inc. (NON) (S) 105,900 3,312,552 McKesson Corp. 292,800 17,196,144 Medco Health Solutions, Inc. (NON) 56,000 3,142,720 Omnicare, Inc. (S) 304,500 6,598,515 UnitedHealth Group, Inc. 198,700 5,156,265 Universal Health Services, Inc. Class B 51,600 2,871,540 WellPoint, Inc. (NON) 178,700 8,356,012 Insurance (4.0%) ACE, Ltd. 259,600 13,333,056 Aflac, Inc. 113,300 4,700,817 American Financial Group, Inc. 127,000 3,124,200 Assured Guaranty, Ltd. (Bermuda) 369,050 6,118,849 Berkshire Hathaway, Inc. Class B (NON) 2,711 8,900,213 Hartford Financial Services Group, Inc. (The) 249,300 6,112,836 RenaissanceRe Holdings, Ltd. 60,700 3,186,750 Travelers Cos., Inc. (The) 283,600 14,120,444 XL Capital, Ltd. Class A (S) 153,622 2,520,937 Investment banking/Brokerage (2.0%) BlackRock, Inc. 15,300 3,312,297 Goldman Sachs Group, Inc. (The) 161,300 27,448,421 Lodging/Tourism (0.3%) Carnival Corp. 147,800 4,303,936 Machinery (0.3%) Timken Co. 189,700 4,179,091 Manufacturing (0.8%) Eaton Corp. 63,400 3,832,530 Illinois Tool Works, Inc. 110,500 5,074,160 Mueller Water Products, Inc. Class A 711,967 3,189,612 Media (1.7%) Interpublic Group of Companies, Inc. (The) (NON) 494,303 2,975,704 Time Warner, Inc. (S) 466,966 14,065,016 Viacom, Inc. Class B (NON) 363,700 10,034,483 WPP PLC (United Kingdom) 2,631 23,641 Medical technology (2.1%) Boston Scientific Corp. (NON) 724,003 5,878,904 Covidien PLC (Ireland) 113,900 4,797,468 Hospira, Inc. (NON) (S) 139,900 6,245,136 Medtronic, Inc. 288,800 10,310,160 St. Jude Medical, Inc. (NON) 163,900 5,585,712 Metals (0.6%) ArcelorMittal Class A (NY Shares) (Luxembourg) (S) 109,000 3,708,180 Nucor Corp. 137,800 5,491,330 Natural gas utilities (0.2%) NiSource, Inc. (S) 276,300 3,569,796 Office equipment and supplies (0.2%) Pitney Bowes, Inc. (S) 127,100 3,113,950 Oil and gas (9.5%) Anadarko Petroleum Corp. 224,200 13,660,506 BP PLC ADR (United Kingdom) (S) 145,600 8,243,872 Chevron Corp. (S) 436,100 33,379,094 El Paso Pipeline Partners, LP. (Units) 250,845 5,523,607 Exxon Mobil Corp. 461,200 33,054,204 Marathon Oil Corp. 469,200 15,000,324 Occidental Petroleum Corp. 228,100 17,308,228 PetroHawk Energy Corp. (NON) (S) 202,101 4,753,416 Total SA ADR (France) (S) 108,000 6,487,560 XTO Energy, Inc. 255,600 10,622,736 Pharmaceuticals (6.4%) Abbott Laboratories 359,700 18,190,029 Johnson & Johnson 568,400 33,564,020 Merck & Co., Inc. (S) 409,600 12,668,928 Pfizer, Inc. 2,023,826 34,465,757 Power producers (0.5%) AES Corp. (The) (NON) (S) 627,500 8,201,425 Publishing (0.5%) Gannett Co., Inc. (S) 531,400 5,218,348 R. R. Donnelley & Sons Co. 151,600 3,044,128 Railroads (0.8%) Canadian National Railway Co. (Canada) (S) 68,000 3,280,320 CSX Corp. 206,900 8,727,042 Real estate (0.4%) CBL & Associates Properties (R) 681,501 5,561,048 Regional Bells (2.2%) AT&T, Inc. 835,305 21,442,279 Verizon Communications, Inc. 428,100 12,667,479 Restaurants (0.7%) McDonald's Corp. 190,100 11,141,761 Retail (6.3%) Advance Auto Parts, Inc. (S) 73,000 2,719,980 Amazon.com, Inc. (NON) 31,300 3,718,753 Big Lots, Inc. (NON) 92,600 2,319,630 Coach, Inc. 191,200 6,303,864 Costco Wholesale Corp. (S) 73,300 4,167,105 CVS Caremark Corp. 520,210 18,363,413 GameStop Corp. Class A (NON) (S) 211,100 5,127,619 Gap, Inc. (The) 120,800 2,577,872 Home Depot, Inc. (The) (S) 372,400 9,343,516 Kohl's Corp. (NON) 54,700 3,129,934 Macy's, Inc. (S) 448,000 7,871,360 Mead Johnson Nutrition Co. Class A 77,000 3,237,080 Supervalu, Inc. (S) 173,600 2,755,032 Target Corp. (S) 138,200 6,693,026 TJX Cos., Inc. (The) (S) 76,300 2,849,805 Wal-Mart Stores, Inc. 343,200 17,050,176 Schools (0.4%) Apollo Group, Inc. Class A (NON) 104,200 5,949,820 Semiconductor (0.3%) Atmel Corp. (NON) 982,000 3,653,040 Formfactor, Inc. (NON) 74,928 1,273,027 Shipping (0.4%) Diana Shipping, Inc. (Greece) 178,824 2,310,406 Ryder System, Inc. (S) 80,600 3,268,330 Software (3.9%) Akamai Technologies, Inc. (NON) (S) 92,300 2,030,600 CA, Inc. 203,100 4,248,852 Microsoft Corp. (S) 1,441,600 39,975,568 Oracle Corp. 644,900 13,607,390 Technology (0.2%) Unisys Corp. (NON) (S) 132,380 3,857,553 Technology services (3.0%) Accenture PLC Class A 343,063 12,720,776 Computer Sciences Corp. (NON) (S) 72,300 3,666,333 eBay, Inc. (NON) 186,800 4,160,036 Google, Inc. Class A (NON) (S) 41,000 21,980,920 Yahoo!, Inc. (NON) (S) 209,200 3,326,280 Telecommunications (1.1%) American Tower Corp. Class A (NON) 44,400 1,634,808 CenturyTel, Inc. 93,100 3,022,026 Iridium Communications, Inc. (NON) (S) 1,083,824 9,646,034 NII Holdings, Inc. (NON) 100,700 2,711,851 Telephone (0.3%) Qwest Communications International, Inc. (S) 1,339,610 4,809,200 Textiles (0.3%) Cintas Corp. 86,200 2,386,878 NIKE, Inc. Class B 38,000 2,362,840 Tobacco (2.3%) Altria Group, Inc. 412,900 7,477,619 Lorillard, Inc. 145,400 11,300,488 Philip Morris International, Inc. 354,000 16,765,440 Waste Management (0.5%) IESI-BFC, Ltd. (Canada) 653,139 8,392,836 Total common stocks (cost $1,631,662,216) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 52,720 $3,230,154 Total convertible preferred stocks (cost $2,636,000) SHORT-TERM INVESTMENTS (20.3%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 3,350,782 $ 3,350,782 Short-term investments held as collateral for loaned securities with a yield of 0.35% and a due date of November 2, 2009 (d) $310,966,204 310,960,158 Total short-term investments (cost $314,310,940) TOTAL INVESTMENTS Total investments (cost $1,948,609,156) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/09 (premiums received $141,811) (Unaudited) Contract Expiration date/ amount strike price Value Gap, Inc. (The) (Call) $120,800 Nov-09/$26.00 $2,358 Walter Industries, Inc. (Call) 73,100 Nov-09/$75.00 11,045 Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares NOTES (a) Percentages indicated are based on net assets of $1,550,566,159. (b) The aggregate identified cost on a tax basis is $1,952,110,872, resulting in gross unrealized appreciation and depreciation of $117,439,302 and $202,560,272, respectively, or net unrealized depreciation of $85,120,970. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2009, the value of securities loaned amounted to $294,623,306. Certain of these securities were sold prior to period-end. The fund received cash collateral of $310,960,158 which is pooled with collateral of other Putnam funds into a single broker cash account covered under the FDIC Temporary Liquidity Guarantee Program. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,894 for the period ended October 31, 2009. During the period ended October 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $60,420,404 and $60,693,442, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at October 31, 2009. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At October 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. For the period ended October 31, 2009, the transaction volume on Purchased options contracts was minimal. The fund had an average contract amount of $91,193 on Written options contracts for the period ended October 31, 2009. For the period ended October 31, 2009, the fund did have any activity on Futures contracts. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At October 31, 2009, the fund had a net liability position of $13,403 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $49,772,266 $ $ Capital goods 84,525,714 3,010,851 Communication services 80,129,808 Conglomerates 33,840,177 3,186,000 Consumer cyclicals 136,440,043 23,641 Consumer staples 164,546,933 Energy 186,893,937 Financial 217,025,814 Health care 208,463,893 Technology 314,201,552 Transportation 19,744,443 Utilities and power 47,643,736 Total common stocks Convertible preferred stocks 3,230,154 Short-term investments 3,350,782 310,960,158 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include written options. Market Values of Derivative Instruments as of October 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $ - $13,403 Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 30, 2009
